Order entered May 15, 2013




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01450-CV

                          RES-TX BOULEVARD, L.L.C., Appellant

                                                V.

        BOULEVARD BUILDERS/CITTA TOWNHOMES, LP, ET AL., Appellees

                       On Appeal from the 68th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-11-02921

                                            ORDER
       We GRANT appellees’ May 13, 2013 motion for an extension of time to file a brief.

Appellees shall file their brief on or before May 20, 2013.


                                                       /s/    CAROLYN WRIGHT
                                                              CHIEF JUSTICE